Exhibit 10.1
 
EMPLOYMENT AGREEMENT




This Agreement, including Exhibit A attached hereto, is entered into between USA
Synthetic Fuel Corporation, a Delaware corporation ("Company"), on its behalf
and on behalf of its subsidiaries, affiliates, successors and assigns, and
Daniel W. Dixon ("Employee"), to be effective as of January 1, 2013 (the
"Effective Date").  Company and Employee agree as follows:


Article 1.  Employment, Compensation and Benefits


1.1           Position. Company agrees to employ Employee, and Employee agrees
to be employed by Company, in the position described on Exhibit A.  Employee
agrees to discharge to the best of his ability the duties of this position, and
to serve in such other capacity and perform such other duties consistent with
the identified position as Company may direct. Employee agrees to devote
Employee's entire working time of not less than forty hours per week (except for
permitted vacation periods, reasonable periods of illness or other incapacity,
and, provided such activities do not have more than a de minimis effect on
Employee's performance of his duties under this Agreement, participation in
charitable and civic endeavors and management of Employee's personal investments
and business interests) to the business and affairs of Company.  Employee will
report to the person specified on Exhibit A, or such other persons as the
Company may designate from time to time in its sole discretion.


1.2           Annual Salary.  Employee will be paid an initial annual salary
("Annual Salary") as set forth on Exhibit A.   Employee's Annual Salary will be
paid in accordance with Company's normal payroll procedures.


1.3           Annual Bonus.  So long as Employee's performance meets the
expectations of the Board of Directors as determined in their sole discretion
for the prior calendar year and Employee is employed by the Company and its
affiliates on December 31 of that year, Employee shall receive an Annual Bonus
for the previous calendar year as set forth on Exhibit A no later than February
15 following the year in which the bonus was earned.


1.4           Benefits.  Employee will be allowed to participate in all employee
benefit plans and programs of Company on the same basis generally as other
employees employed in the same or similar positions.  Nothing in this Agreement
is to be construed to provide greater rights, participation, coverage, or
benefits than provided to similarly-situated employees pursuant to the terms of
such benefit plans and programs.  Company is not obligated to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program, so long as such actions are similarly applicable to
similarly-situated employees generally.  Copies of any applicable employee
benefit plans and programs will be made available to Employee upon request.


1.5           Indemnity.    Employee will be covered under all Directors and
Officers Insurance Policies applicable to similarly situated employees.  Said
policy will provide for coverage to the Employee beyond the Employee's
termination of employment for actions taken during the Employee's employment
with Company.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 2.  Termination of Employment


2.1           Termination by Company. Company may terminate Employee's
employment before the Term expires for the following reasons:


a.           Cause. Company may discharge Employee for Cause and terminate this
Agreement without any further liability hereunder to Employee or his
estate.  Upon Employee's discharge for Cause, Company will not be obligated to
make any payments to Employee, other than payments for earned salary and
benefits to which he is entitled under the terms of any applicable employee
benefit plan or program through the date of such termination.  If Employee is
terminated for Cause, Employee will not be eligible for the Annual Performance
Bonus, other compensation, or the Separation Benefits as described on Exhibit A.
A discharge for "Cause" means a discharge following a determination by Company
that Employee:


1.           has materially failed to perform the duties assigned to Employee
under this Agreement or has abandoned those assigned duties (other than by
reason of Employee's incapacity due to physical or mental illness), and has not
remedied the situation within 15 days after receipt of written notice from
Company specifying the failure or abandonment;


2.           has failed to abide by Company's policies, rules, procedures or
directives;


3.           has acted with gross negligence or with willful misconduct in his
conduct which resulted or could have resulted in harm to Company's standing
and/or reputation among stockholders, customers, suppliers, employees,
government regulators, public officials or other business relationships;


4.           has been arrested and accused of, or found guilty by, or has
entered a plea of nolo contendere with a court of law with respect to fraud,
dishonesty and/or a felony crime; or


5.           has engaged in other misconduct, including but not limited to,
breach of fiduciary duty, theft, fraud, dishonesty, embezzlement, violation of
securities laws, violation of employment-related laws (including but not limited
to laws prohibiting discrimination of employment), or falsification of
employment applications or other business records.


b.           Involuntary Termination for Reasons Other than Cause. Company may
involuntarily terminate Employee's employment at any time without Cause.  If
Company terminates Employee’s employment without Cause, then Employee shall be
entitled to receive the Separation Benefits listed in Exhibit A.   Company’s
payment of the Separation Benefits, however, is conditioned upon Employee’s
fulfillment of his obligations under the Agreement, including Sections 3.3 and
3.4.
 
 
2

--------------------------------------------------------------------------------

 
 
c.           Death/Disability. If Employee dies while employed by Company,
thirty days after the date of Employee’s death Company will pay Employee’s
spouse (or if Employee does not have a spouse, Employee’s estate), any
outstanding salary due.  If Employee becomes Disabled while employed by the
Company, thirty days after Employee is determined to be Disabled Company will
pay employee any outstanding salary.  If employment is terminated due to
Employee’s Disability, Company shall only be obligated to pay Employee payments
for earned salary and benefits to which it is entitled under the terms of any
applicable employee benefit plan or program through the date of such
termination; Company shall not be obligated to pay Employee any Separation
Benefits, Annual Performance Bonus, or any other compensation.  “Disabled” and
“Disability” shall mean a medical condition that substantially impairs
Employee’s ability to perform the services contemplated by this Agreement for a
continuous period of at least 90 days.


2.2           Termination by Employee.


a.           Good Reason Voluntary Termination.  If Employee voluntarily
terminates employment and the termination satisfies the definition of
“Separation from Service for Good Reason” below, then Employee shall be entitled
to receive the Separation Benefits listed in Exhibit A. “Separation from Service
for Good Reason" shall mean a situation where (i) Employee experiences (a) a
material reduction in Employee's base salary, authority, duties, or
responsibilities, (b) a material change in the authority, duties or
responsibilities of the supervisor to whom the Employee reports, (c) a material
reduction in the budget over which the Employee has authority, (d) a material
breach by the Company of this Agreement (any of which shall be the “condition”),
(ii) Employee then provides Company notice no more than ninety days after the
initial existence of the condition, (iii) Company fails to cure the condition
within thirty days after receiving notice from the Employee, and (iv) Employee
then voluntarily terminates employment within ten days after the cure
period.  Company’s payment of Separation Benefits, however, is conditioned upon
Employee’s fulfillment of his obligations under the Agreement, including
Sections 3.3 and 3.4.  If Employee violates Section 3.3 or Section 3.4, Company
may cease providing the Separation Benefits. The Employee shall not be entitled
to any Annual Performance Bonus, or other compensation, except separation
benefits, in the event of a Separation from Service for Good Reason.


b.           Voluntary Termination. Employee's resignation, for any other reason
whatsoever other than Separation From Service for Good Reason, in Employee's
sole discretion is a "Voluntary Termination".  Upon a Voluntary Termination
before the Term expires, Company will not be obligated to make any payments to
Employee, other than payments for earned salary and benefits to which he is
entitled under the terms of any applicable employee benefit plan or program
through the date of such termination.  If Employee voluntarily terminates his
employment under this Section 2.2(b), Employee will not be eligible for
Separation Benefits as described on Exhibit A.  The Employee shall not be
entitled to any Annual Performance Bonus, or any other compensation, in the
event of a Voluntary Termination.




2.3           Payments; Offset. Any amount owed to Employee will be offset by
any amounts (including the value of Company property that Employee may retain)
that Employee owes to Company.  Any payments to Employee under this Agreement
will be paid from Company's general assets, and Employee will have the status of
a general unsecured creditor with respect to Company's obligations to make
payments under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4           Mitigation.  Employee will not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.




Article 3.  Confidential Information; Post-Employment Obligations


3.1           This Agreement. The terms of this Agreement constitute
Confidential Information, and Employee must not disclose these terms to anyone
other than Employee's spouse, attorneys, tax advisors, or as required by
law.  Disclosure of these terms by Employee is a material breach of this
Agreement and could subject Employee to disciplinary action, including
termination for Cause.


3.2           Property of Company.  Employee must deliver to Company at the end
of the conclusion of his employment, or at any other time Company may reasonably
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information (as hereinafter defined), or to the work product or the
business of Company or any of its subsidiaries or affiliates which he may then
possess or have under his control, and shall not retain any copies
thereof.  Employee's obligations under this Section 3.2 are in addition to, and
not in limitation of or preemption of, all other obligations of confidentiality
which he may have to Company under general legal or equitable principles, and
federal, state or local law.


3.3           Confidential Information. Employee acknowledges that the
information, observations and data obtained by him while employed by Company
pursuant to this Agreement, as well as those obtained by him while employed by
Company or any of its subsidiaries or affiliates or any predecessor thereof
prior to the date of this Agreement, concerning the business or affairs of
Company or any of its subsidiaries or affiliates or any predecessor or successor
thereof (unless and except to the extent the foregoing become generally known to
and available for use by the public other than as a result of Employee's acts or
omissions to act) (hereinafter defined as "Confidential Information") are the
property of Company or such subsidiary, affiliate or successor.  Therefore,
Employee agrees that he will not disclose any Confidential Information without
the prior written consent of the Chief Executive Officer of Company (which may
be withheld for any reason or no reason) unless and except to the extent that
such disclosure is (i) made in the ordinary course of Employee's performance of
his duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Employee will give Company prompt notice of such
subpoena or other legal process in order to permit Company to seek appropriate
protective orders), and that he will not use any Confidential Information for
his own account without the prior written consent of the Board of Directors of
the Company (which may be withheld for any reason or no reason).  Employee's
obligations under this Section 3.3 are in addition to, and not in limitation of
or preemption of, all other obligations of confidentiality which Employee may
have to Company under general legal or equitable principles, and federal, state
or local law.


3.4           Non-Solicitation and Non-Disparagement.
 
 
4

--------------------------------------------------------------------------------

 
 
a.           In General.  Employee acknowledges that in the course of his
employment with Company pursuant to this Agreement he will become familiar, and
during the course of his employment with Company or any of its subsidiaries or
affiliates or any predecessor thereof prior to the date of this Agreement he has
become familiar, with trade secrets and customer lists of and other confidential
information concerning Company and its subsidiaries and affiliates and
predecessors thereof and that his services have been and will be of special,
unique and extraordinary value to Company.


b.           Non-Solicitation.  Employee agrees that during his employment and
for a period of two years thereafter, he will not in any manner, directly or
indirectly, induce or attempt to induce any employee of Company or of any of its
subsidiaries or affiliates to quit or abandon his employ, or call on, service,
or solicit competing business from customers of Company or any of its
subsidiaries or affiliates.


c.           Non-Compete.  Employee agrees that at no time during his employment
and for a period of two years thereafter will he become employed by or otherwise
become affiliated with any company, corporation, partnership, sole
proprietorship or business which directly competes with Company.


d.           Non-Disparagement.  Employee agrees to refrain, both during and
after his employment, from publishing or providing any oral or written
statements about Company, its subsidiaries, affiliates or successors, or any of
such entities' officers, directors, employees, agents or representatives that
are disparaging, slanderous, libelous or defamatory, or that disclose private or
confidential information about their business affairs, or that constitute an
intrusion into their private lives, or that give rise to unreasonable publicity
about their private lives, or that place them in a false light before the
public, or that constitute a misappropriate of their name or likeness.


e.           Revision.  If, at the time of enforcement of this Section, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period or scope
reasonable under such circumstances will be substituted for the stated period or
scope and that the court will be allowed to revise the restrictions contained
herein to cover the maximum period or scope permitted by law.


3.5           Warranty and Indemnification.  Employee warrants that Employee is
not a party to any restrictive agreement limiting Employee's activities in his
employment by Company.  Employee further warrants that at the time of the
signing of this Agreement, Employee knows of no written or oral contract or of
any other impediment that would inhibit or prohibit employment with Company, and
that Employee will not knowingly use any trade secret, confidential information,
or other intellectual property right of any other party in the performance of
Employee's duties hereunder.  Employee will hold Company harmless from any and
all suits and claims arising out of any breach of such restrictive agreement or
contracts.
 
 
5

--------------------------------------------------------------------------------

 
 
3.6           Enforcement.   Because Employee's services are unique and because
Employee has access to Confidential Information and work product, the parties
hereto agree that Company would be damaged irreparably in the event any of the
provisions of Sections 3.3 and 3.4 hereof were not performed in accordance with
their specific terms or were otherwise breached and that money damages would be
an inadequate remedy for any such non-performance or breach.   Therefore,
Company or its successors or assigns will be entitled, in addition to other
rights and remedies existing in their favor, to an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security).


3.7           Indemnity.          Employee will be covered under all Directors
and Officers Insurance Policies applicable to similarly situated
employees.  Said policy will provide for coverage to the Employee beyond the
Employee's termination of employment for actions taken during the Employee's
employment with Company.


Article 4.  Miscellaneous


4.1           Arbitration.


a.           Any dispute between the parties under this Agreement, or any
dispute between the parties relating to the breach of this Agreement, Employee's
employment with Company, or the termination thereof, shall be settled by
arbitration in Cincinnati, Ohio administered by the American Arbitration
Association. under the rules then in effect of said Association, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive, or other equitable relief until the arbitration award
is rendered or the dispute is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Employee and the Chairman.


b.           The expenses of arbitration will be borne equally by Employee and
Company, and each party will bear its own costs, including attorneys' fees;
provided, however, that the arbitrator shall have the power to award such
expenses and costs, including attorneys' fees, to the prevailing party in
accordance with applicable law and to require Company at the beginning of the
proceedings to fully or partially reimburse (or provide an advance to) Employee
for expenses (but not for costs, including attorneys' fees) in the event
Employee can demonstrate that the amount of the expenses is an unreasonable
impediment to adjudication of his claims in arbitration.


c.           Notwithstanding the foregoing, Company will not be required to seek
or participate in arbitration regarding any breach by Employee of his
obligations under Sections 3.3 or 3.4 hereof, but may pursue its remedies for
such breach in a court of competent jurisdiction in Cincinnati, Ohio.  Any
arbitration or action pursuant to this Section 4.1 will be governed by and
construed in accordance with the substantive laws of the State of Ohio, without
giving effect to the principles of conflict of laws of such State.


 
6

--------------------------------------------------------------------------------

 
 
d.       Notwithstanding the foregoing, Company will not be required to seek or
participate in arbitration regarding any breach by Employee of his obligations
under Sections 3.3 or 3.4 hereof, but may pursue its remedies for such breach in
a court of competent jurisdiction in Cincinnati, Ohio.  Any arbitration or
action pursuant to this Section 4.1 will be governed by and construed in
accordance with the substantive laws of the State of Ohio, without giving effect
to the principles of conflict of laws of such State.




4.2           Release.  Notwithstanding anything contained herein to the
contrary, Company will not be obligated to make any payment or provide any
benefit (including the Separation Benefits) under Sections 2.1(b) or 2.2(a)
hereof (i) unless Employee or Employer first execute a mutually agreeable
release of claims in a form provided by Company (this release will not waive
claims for illegal behavior by the Employee nor will it waive any claims arising
under 3.3 or 3.4 of this Agreement) and (ii) to the extent such release is
subject to the seven-day revocation period prescribed by the Age Discrimination
in Employment Act of 1967, as amended, or to any similar revocation period in
effect on the date of termination of Employee's employment, such revocation
period has expired.


4.3           Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient.  Notices to Employee must be sent to the address of Employee most
recently provided to Company.  Notices to Company should be sent to the address
most recently provided; currently:


USA Synthetic Fuel Corporation
Attn: Board of Directors
312 Walnut Street, Suite 1600
Cincinnati, OH 45202


Any notice under this Agreement will be deemed to have been given when so
delivered, sent or mailed.


4.4           Survival.   Subject to any limits on applicability contained
therein, Sections 3.3, 3.4, 3.6 and 4.1 hereof will survive and continue in full
force in accordance with their terms notwithstanding any expiration or
termination of this Agreement.


4.5           Choice of Law.  This Agreement will be governed by the law of the
State of Ohio, without giving effect to principles of conflicts of laws.


4.6           Successors and Assigns.  This Agreement, when duly executed by
Employee and one officer of Company, will bind and inure to the benefit of and
be enforceable by Employee, Company and their respective heirs, executors,
personal representatives, successors and assigns, except that Employee may not
assign any of his obligations hereunder without the prior written consent of the
Company.  Employee hereby consents to the assignment by Company of all of its
rights and obligations hereunder to any affiliate or any successor to Company by
merger or consolidation or purchase of all or substantially all of Company's
assets, provided such transferee or successor assumes the liabilities of Company
hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.


4.8           Withholding of Taxes.  Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as Company
is required to withhold pursuant to any law or government regulation or ruling.


4.9           Invalidity.  Should any provision(s) in this Agreement be held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions will be unaffected and will continue in full force and
effect, and the invalid, void or unenforceable provision(s) will be deemed not
to be part of this Agreement.


4.10         Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed to be an original and both of which
taken together will constitute one and the same agreement.


4.11         Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of Company and Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.


4.12.        Compliance with Section 409A of the Code.  If (i) Employee has a
separation from service with Company (as provided in Section 2 of this Agreement
and as defined under  section 409A of the Internal Revenue Code and accompanying
guidance (“section 409A”) where Employee is working 20% or less of Employee’s
average over the prior three calendar years), (ii) Company is publicly traded on
an established securities market, (iii) Employee is a specified employee (under
the default rule defined in section 409A), (iv) as a result of the separation
from service Company is to pay Employee compensation under this Agreement, (v)
such compensation is subject to section 409A (excluding compensation exempt from
section 409A, such as amounts paid that fall under the exception for amounts
paid upon an involuntary termination that are up to the lesser of two times pay
or twice the amount under section 401(a)(17) of the Internal Revenue Code, as
provided under section 1.409A-1(a)(9)(iii) of the Treasury Regulations), and
(vi) such compensation is to be paid to Employee in the six-month period
beginning on the date of Employee’s separation from service, the Company shall
pay such compensation on the first day of the month following the date that is
six months after the date of Employee’s separation from service.  When Company
pays this amount, Company shall also pay Employee a reasonable rate of interest
on the amount for the delay in payment as determined by Company.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company and Employee have executed this Agreement to be
effective on the date first written.


USA SYNTHETIC FUEL CORPORATION
 
Daniel W. Dixon
       
By:
/s/ H. H. Graves
 
/s/ Daniel W. Dixon
       
Name:
H. H. Graves
 
This 9th day of November, 2012.
       
Title:
Chairman
   



This 9th day of November, 2012.
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Employee:
Daniel W. Dixon
   
Position:
Chief Financial Officer
   
Reporting
Relationship:
Reports to the Chief Executive Officer
   
Annual Salary:
$187,000
   
Annual Bonus:
Up to 70% of Salary based on performance metrics to be determined with the Board
of Directors
   
Employee Stock
Program:
Employee will participate in an Employee Stock Program to be determined by the
Board of Directors and subject to Shareholder approval. The initial stock grant
is 50,000 shares of the Company’s common stock, with 100% vesting in 2 years.
   
Separation Benefits:
Employee will be entitled to receive an amount equal to the sum of his
then-current rate of Annual Salary and Annual Bonus, if applicable (assuming
satisfaction of all applicable performance goals) for a period of 1 year
following the date of his termination.  Such amount shall be payable in
accordance with the Company's normal payroll procedures.


 
10

--------------------------------------------------------------------------------